Per Curiam.

This was an action by the appellants against the appellee on the indorsement of two promissory *340notes. Trial by the Court, finding and judgment for defendant. Motion for new trial made' and overruled, and exceptions taken; but no written reasons for a new trial were filed in the Court below. There is, therefore, nothing before us to be determined. Madison, &c., Railroad Co. v. Franklin Township, 8 Ind. R. 528.—Lagro, &c., Plankroad Co. v. Eriston, at the present term of this Court (1).
H. W. Chase and J. A. Wilstach, for the appellants.
E. H. Brackett, for the appellee.
The judgment is affirmed with costs.

 Post, 342.